Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory or meet the amended claims. 
The amendment is supported by the original claims.

Election/Restrictions
The applicant has elected Group I (claims 16-21 and 24) and traversed the special technical feature has not been met by the amended claim. The argument has been rendered moot regarding ISR and amended claims. The examiner asserts the feature has been met by prior arts. See below rejections. 
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Objections
Claim(s) 16 and 19 is/are objected to because of the following informalities:  the structures and annotations are illegible.  Appropriate correction is required, also for the non-elected claim 28.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 17-18 and 21 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 "In particular", more preferred", "preferably" and similar phrases are never properclaim language. Which range or species is the claim limited to? These phrases must be removed at every occurrence. Non-elected claim 30 has the same issue.
Claim depends on canceled claim 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-21 and 24 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 20110172317) and evidenced by Brown (US 20040237786, listed on IDS and ISR).
As to claims 16-21 and 24, Lehmann (37-38, claims, examples, abs) discloses a process of sulfonating a PEEK prepared from 1,4-dihydroxybenzne (out of 3 candidates, 
In light of this one having ordinary skill in the art would obviously recognize to prepare the claimed copolymer by selecting aforementioned 1,4-dihydroxybenzne// difluorobenzophenone and sulfonating agent of chlorosulfuric acid dissolved in dichloroethane, because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  
The resultant PEEK would be expected to meet the claimed PEEK block.  As evidenced by Brown (28), PEEK would inherently have a crystallinity at least 10% measured via WAXD.  
Lehmann not teach the claimed gel, functionality, the sulfonated block structure, and functionalization (sulfonating percentage).  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the Lehmann.  However, the Lehmann teaches a process using the claimed sulfonating steps, claimed sulfonating conditions, and the claimed PEEK (with the crystallinity evidenced by Brown), according to the instant specification, [0033] and examples.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties and structures, See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  
Furthermore, the limitations of “gel solvent” and “non-solvent for… trifluoroacetyl sulfate” in an intended use for the claimed gel solvent such as dichloroethane. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). In this particular case, Lehmann’s dichloroethane would expected be capable of performed the aforementioned intended use.


	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/SHANE FANG/Primary Examiner, Art Unit 1766